Title: From Hannah Phillips Cushing to Abigail Smith Adams, 5 May 1814
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



Scituate May 5th. 1814.

It is so long a time my beloved Friend since I have had the satisfaction of hearing from you, that I am induced notwithstanding the weakness of my eyes to write a few lines to ask after your welfare, with other Friends at Quincy & to offer my thanks for an affectionate letter written in a sick chamber, where I regreted much it was not in my power to have been with you. I took some cold on returning from Plyh.  which dishearten’d me from attempting a Slay ride again, & looked forward to the accomplishment of my wishes early in the spring. But sister A Cushing has been confined to her room since Feby. some of the time with the lung Fever, which we apprehended would terminate in a hectic. She now is slowly recovering. My dear Hannah has been her constant nurse, while the cares of my family have principly occupied my time. We has planded a visit together but fear that cannot shortly be accomplished. If sister Bowers returns next month my great desires to see & converse with you may be effected.
O how often do I wish that our habitations were near together. But I trust friendships so strongly intwined will I trust be extended beyond this short life. When they are renovated they will be pure. My love & thanks to Miss Smith for her two affect. letter & hope she will excuse my not replying to them. I lemented being absent when she & Miss Lord came & hope they will revisit us this summer. Our good Friend Mrs Otis, how much I feel for her, She has realized what I had often feard would prove my lot; to return without my Husband The God of all mercies will be her support & comforter, in whom she has long trusted Do offer my best respects to the President & love to the young Ladies Sister Cushing & H Aylwin requests their best regards to you.
May your valuable life be preserved is the prayer of / Your Afect.
H Cushing